HAYNSWORTH, Senior Circuit Judge,
with-whom HARRISON L. WINTER, Chief Judge, MURNAGHAN and ERVIN, Circuit Judges, join, dissenting:
For the reasons more fully stated in the majority panel opinion, Shah v. Hutto, 704 F.2d 717 (4th Cir.1983), we dissent.
A majority of this en banc court has the power to overrule Craig v. Garrison, 549 F.2d 306, 307 (4th Cir.1977), if it thinks that Craig was wrongly decided. However, we cannot accept the proposition that the 1979 amendment to Federal Rule of Appellate Procedure 4(a) overturned Craig and mandated the result reached by the majority.
The 1979 amendment effected three substantive changes in Rule 4(a)(5), none of which is relevant to the problem presented in this case.
The old rule permitted an extension of time within which to file a notice of appeal to be granted upon an informal application made before the expiration of the thirty-day appeal period. As amended in 1979, the rule requires any such application for an extension to be by motion, though it may be ex parte. Since there was no application for an extension of time made before expiration of the thirty-day appeal period, that change has no bearing upon this case.
We are concerned here with a motion for an extension of time based upon excusable neglect in failing to file the notice of appeal within the thirty-day appeal period. Before the 1979 amendment, such an application for an extension of time was required to be made by motion. The 1979 amendment’s basic requirement of a motion adds nothing to the earlier requirement of a motion after expiration of the thirty-day appeal period.
The revisors’ principal concern was the problem presented in In re Orbitec, 520 F.2d 358 (2d Cir.1975), which was discussed in the note of the Advisory Committee. The earlier version of the rule limited the extension period to thirty days. A problem arose when there was a timely motion for an extension of time filed within the thirty-day extension period, but the motion had not been granted before the expiration of the extension period and no notice of appeal had been filed. Under those circumstances, the party was penalized for the court’s failure to promptly consider his motion for an extension of time. To rectify that situation, the 1979 amendment made two other changes.
It included an explicit requirement that a motion for an extension of time within which to file a notice of appeal be made before expiration of the thirty-day extension period. It then resolved the In re Orbitec problem by a provision stating that if a timely motion for an extension of time had been made, the notice of appeal could be filed within ten days after the filing of an order granting the motion, notwithstanding the fact that the thirty-day extension period had then expired.
Thus, the 1979 amendment solved a vexing problem created by a rigid interpretation of an earlier version of the rule. Nothing in those changes, however, appears to us to be a rejection of the kind of flexible application of the rule represented by Craig v. Garrison, and kindred cases in both the Supreme Court and the courts of appeals.
Shah and Jackson mailed their notices of appeal on the twenty-eighth day after judgment in the district court. It took the United States Postal Service a surprising three business days to deliver the notices of appeal to the Clerk’s office in Richmond, though the penitentiary in Richmond was within walking distance of the Clerk’s office. The notices of appeal were marked filed on the thirty-first day, but no one told Shah and Jackson that there had been a delay in the mail, that the notices were received one day late, or that they might be entitled to an extension of time upon the filing of a motion. Indeed, nothing else occurred before expiration of the extension period. In similar circumstances, we held *1170in Craig v. Garrison, in effect, that implicit in the filing of the notice of appeal was a motion for an extension of time within which to file it. We would adhere to the principle of that case. It is perfectly apparent that Shah and Jackson wished to appeal and wished to do and have done whatever was necessary to effect their right of appeal.
We cannot blame them for this misadventure. They had every reason to expect that notices of appeal mailed on the twenty-eighth day would be received in the Clerk’s office, a few city blocks away, at least by the thirtieth day.
For reasons more fully stated in the panel majority opinion, we respectfully dissent.